DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responsive to the submission filed April 21, 2022.  Applicant’s amendments have been entered and considered.  The amendments to the claims have overcome the previous grounds of rejection, however, new grounds of rejection are set forth below.

Response to Arguments
	Applicant’s arguments regarding the previous prior art rejections are considered persuasive, and those grounds of rejection have been withdrawn.  However, new prior art has been applied below in response to the amendments.
	With regard to the 35 U.S.C. 112, some of the previous rejections have been overcome, however, new 112 issues have been introduced by the claim amendments.  See detailed discussion below.

Drawings
The drawings were received on April 21, 2022.  These drawings are Approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 4 and 5, these claims are not consistent with the specification and drawings.  The drawings show the transitional surface being sharper toward the top of the cutter.  A sharper surface has a smaller radius of curvature, rather than a larger radius of curvature.  Thus, claims 4 and 5 are being interpreted according to this understanding.  In claim 4, the radius of curvature decreases from bottom to top.  In claim 5, the radius at the top is smaller.
	With regard to claim 12, this claim recites that the top layer can be a “protruding dome shaped surface, a slanted flat top surface, a concave top surface, and an undulated top surface.”  However, claim 1, upon which claim 12 depends, is directed to a top surface that has “at least two intersecting planes of equal area.”  Thus claim 1 corresponds to the embodiments shown in Figs. 6 and 7.  The Figs. 6 and 7 embodiments are not domed, concave, or undulated.  In other words, only one of the options of claim 12 makes sense in the context of claim 1, i.e. “a slanted flat top surface.”
With regard to claim 17, this claim recites that the top layer can be a “planar top, a protruding dome shaped surface, multiple flat top surfaces, a concave top surface, an undulated top surface, and combinations thereof.”  However, claim 1, upon which claim 17 ultimately depends, is directed to a top surface that has “at least two intersecting planes of equal area.”  Thus claim 1 corresponds to the embodiments shown in Figs. 6 and 7.  The Figs. 6 and 7 embodiments are not domed, concave, or undulated.  In other words, only one of the options of claim 17 makes sense in the context of claim 1, i.e. “multiple flat top surfaces.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henan SF Diamond Co., LTD (CN 110145243 A, hereinafter Henan).
With regard to claim 1, Henan discloses a cutter (see especially Fig. 1) comprising
a substrate (200);
an ultra-hard layer (100);
two side facets (121) extending obliquely inward from the substrate to a top surface of the ultra-hard layer (see Fig. 1); and
a convex portion between the two side facets (not labeled in Fig. 1, but below the area indicated by numeral 103), wherein the top surface of the ultra-hard layer forms at least two intersecting planes of equal area (see surfaces 102 in Fig. 1).
With regard to claim 2, Henan discloses that the convex portion (below numeral 103 in Fig. 1) comprises a transitional surface, wherein the transitional surface is convex as the transitional surface extends between adjacent the two side facets (Fig. 1).
With regard to claim 10, Henan discloses that the two side facets are planar (see planar surfaces 121 in Fig. 1).
With regard to claim 12, as best understood, Henan discloses that the top surface comprises a slanted flat top surface.
With regard to claim 13, the ultra-hard layer is formed of PCD (Abstract, for example, discusses “a polycrystalline diamond layer”).
With regard to claim 14, Henan does not explicitly state that the transition surface is machined by Electrical Discharge Machining, Laser Processing, Grinding or other material reduction methods.  However, examiner asserts that these limitations are product-by-process limitations.  Henan discloses the final product, and the claimed manufacturing methods do not imply any structure that is not disclosed by Henan.  See MPEP 2113.
With regard to claim 15, Henan does not explicitly teach that the cutter is net shaped from sintering process.  However, examiner asserts that this limitation is a product-by-process limitation.  Henan discloses the final product, and the claimed manufacturing method does not imply any structure that is not disclosed by Henan.  See MPEP 2113.
With regard to claim 16, Henan discloses a drill bit comprising at least one cutter of claim 1 (see Fig. 23, for example).  
With regard to claim 17, as best understood, Henan disclose that the ultra-hard layer comprises a top surface having multiple flat top surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henan.
With regard to claims 11 and 19, the Fig. 1 embodiment of Henan fails to disclose the two side facets being convex.  Instead, Fig. 1 shows planar side facets.
However, the Fig. 9 embodiment of Henan shows convex side facets.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the Fig. 1 embodiment of Henan to have the convex side facets of Fig. 9, as Henan discloses various combinations of structural features of cutting elements (e.g. planar side facets in Fig. 1, convex side facets in Fig. 9, and concave side facets in Fig. 10), and thus one of ordinary skill would be motivated to consider “mixing and matching” these features in different ways in order to achieve different cutting characteristics, depending on the formation rock to be encountered during the drilling operation.

Allowable Subject Matter
Claims 3, 6, 9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676